


110 HRES 1472 IH: Supporting international health and

U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1472
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2008
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Doyle, Ms. Ros-Lehtinen,
			 Mr. Conyers,
			 Mr. Markey,
			 Mr. Burton of Indiana,
			 Ms. Bordallo,
			 Mr. Moran of Virginia,
			 Mr. Hastings of Florida,
			 Mrs. Maloney of New York,
			 Mr. McGovern,
			 Mr. Fortenberry,
			 Mr. Wolf, Mr. Faleomavaega, Mr. Payne, and Mr.
			 Fortuño) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting international health and
		  education grant programs related to autism spectrum disorders.
	
	
		Whereas the occurrence of autism spectrum disorders (ASD)
			 in the United States has increased during the past decade from an estimated one
			 in 500 to an estimated one in 150, according to data released by the Centers
			 for Disease Control and Prevention (CDC) in February 2007;
		Whereas autism is a complex neurological disorder that
			 affects an individual in the areas of social interaction and communication and,
			 in some cases, the individual may both experience biomedical problems and
			 exhibit aggressive or self-injurious behavior;
		Whereas autism is a spectrum disorder that affects each
			 individual differently and to varying degrees of severity, and people with
			 autism process and respond to information in unique ways;
		Whereas the increased number of children diagnosed with
			 autism is a growing and urgent concern for families, healthcare professionals,
			 and educators, as the health and education systems struggle to respond to the
			 needs of this population in a comprehensive manner;
		Whereas in a November 2007 report on the identification,
			 evaluation, and management of children with autism, the American Academy of
			 Pediatrics recommended that all children should be screened for autism twice
			 before they reach the age of two, even if they have no symptoms, due to
			 “evidence that early intensive intervention may result in substantially better
			 outcomes”;
		Whereas in the United States, significant efforts are
			 being pursued to expand early diagnosis and the provision of intensive and
			 appropriate educational services to children before age five that can provide
			 children with significant functional improvements;
		Whereas the prevalence of autism in developing countries
			 is growing rapidly, including, for example, an estimated 2,500,000 people with
			 an autism spectrum disorder in China, and an estimated 2,000,000 such persons
			 in India;
		Whereas health systems in most developing countries are
			 particularly ill-equipped to diagnose and treat autism, including early
			 screening, and the education systems lack trained instructors and specialized
			 services to address the needs of both autistic children and adults;
		Whereas there is also a critical need for services for
			 adults with autism, including job training; and
		Whereas United States expertise in autism could
			 significantly assist children and adults with autism and their families in
			 developing countries for relatively low costs: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages the Administrator of the United
			 States Agency for International Development (in this Resolution referred to as
			 the “Adminstrator”) to establish and administer a health and education grant
			 program to be known as the “Global Autism Assistance Program” to—
				(A)support activities
			 by nongovernmental organizations and other service providers, including
			 advocacy groups, focused on autism in developing countries; and
				(B)establish a “teach
			 the teachers” program to train health and education professionals working with
			 children and adults with autism in developing countries;
				(2)further encourages
			 the Administrator, in consultation with knowledgeable autism organizations such
			 as the World Autism Organization, the Autism Society of America, and Autism
			 Speaks, to designate not fewer than two regions in developing countries that
			 are determined to—
				(A)require assistance
			 in addressing autism; and
				(B)have sufficient
			 familiarity with issues related to autism to make an effective use of the
			 Global Autism Assistance Program;
				(3)further encourages the Administrator to
			 select and award a grant to a nongovernmental organization (in this Resolution
			 referred to as “implementing nongovernmental organization”) with experience in
			 autism-related issues to implement the Global Autism Assistance Program through
			 selection and awarding of grants to local service providers and advocacy groups
			 focused on autism within the designated regions;
			(4)encourages the
			 implementing nongovernmental organization to establish a screening board to be
			 known as the “Project Advisory Board”, including at least seven voting members
			 who are members of autism advocacy groups, professionals working with autism,
			 or experts otherwise associated with the autism community, and at least two
			 parents from different families of individuals with autism, one medical
			 professional working with individuals with autism, one teacher of individuals
			 with autism, and one individual who has autism, to review grant applications
			 from local service providers or advocacy groups for content and
			 appropriateness, and efforts should be made to ensure objectivity and balance
			 on the part of those serving on the Project Advisory Board, to reduce the
			 potential for conflicts of interest, to ensure a broad spectrum of viewpoints,
			 and to include individuals with experience working in the developing
			 world;
			(5)encourages the
			 Project Advisory Board to award grants for projects or programs that
			 provide—
				(A)public service
			 announcements and other public media to educate the public about the signs of
			 autism so that children with autism can be diagnosed and treated at the
			 earliest stages;
				(B)resources for
			 families, such as online web resource centers in local languages, dissemination
			 of materials to parents of newly diagnosed children such as information
			 contained in the Center for Disease Control and Prevention’s publication
			 entitled “Learn the Signs, Act Early”, and dissemination of educational aids
			 and guides to help parents with their autistic children’s development;
				(C)funding for
			 schools or other educational institutions, focusing on teachers of the youngest
			 students, and including the distribution of specialized equipment and
			 informational materials; and
				(D)funding for health
			 clinics and medical centers with proven records in addressing autism to support
			 their diagnostic and treatment efforts, including assistance with operating
			 expenses, personnel, facilities, related supplies, the development of autism
			 assessment testing, and acquisition of specialized equipment including
			 augmentative communication devices; and
				(6)further encourages
			 the implementing nongovernmental organization, acting on behalf of the
			 Administrator, in consultation with the Project Advisory Board, to establish a
			 program, to be known as the “Teach the Teachers Program”, to—
				(A)identify health and
			 education professionals to receive specialized training for teaching and
			 working with youth with autism, including training conducted in two- or
			 three-day workshops at locations within one of the two regions designated by
			 the Administrator; and
				(B)conduct training
			 through two- or three-day biomedical conferences in the two designated regions,
			 including bringing medical and psychological specialists from the United States
			 to train and educate parents and health professionals who deal with autism,
			 including training related to biomedical interventions that can affect autism,
			 how nutrition and various metabolic issues can impact behavior, the role of
			 applied behavioral analysis, and various occupational and speech therapies in
			 fighting autism.
				
